DETAILED ACTION
This is in response to amendment filed on March 10, 2022. Claims 1-30 are pending.
Information Disclosure Statement
The references listed in the IDS filed on March 9, 2022 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Allowable Subject Matter
Claims 1-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on March 10, 2022.
Regarding independent claims 1, 11 and 21, the closest art, Abadi et al. (US 20120310916 A1) disclose determining an amount of data in a first table of a relational join query (¶[0003], [0064] and [0077], Abdi, i.e., determining the size of the input tables and join based on size attribute value), wherein the relational join query is to join the first table and the second table (¶[0022] and [0072], Abdi, i.e., join query of the two tables); determining to distribute the first table to a set of nodes of a cluster (¶[0022]-[0023] and [0072], Abdi, i.e., determining to distribute to all nodes containing a partition of another table based on the determined attribute) using a broadcast join based at least in part of the amount of data in the first table (¶[0022]-[0023] and [0085], Abdi, i.e., determining to distribute to all nodes using re-partition in the join, in light of the specification ¶[0020], read on the claimed “determining to distribute the table to a set of nodes using broadcast join”) and assigning at least part of the first table to the nodes (¶[0105] and [0112], Abdi, i.e. assigning partitioned triples to nodes for processing). Bear et al. (US 20120317094 A1) discloses a method for performing an implementation of a join operation (¶[0024], Bear, i.e., join operation), comprising: receiving a join query comprising a join condition (¶[0019]-[0020] and [0024], Bear, i.e., join queries having inner joins or right outer joins based on column or attribute value of the predicates’ search condition) and an indication of a first table and a second table to be joined (¶[0022]-[0024] and [0028]-[0029], Bear, i.e., inner table and outer table are joined based on the indication of the attribute’s data position stored in the index entries), wherein the join query is for an equality join operation (¶[0022]-[0024] and [0033], Bear, i.e., join query operations that splitting between the two storage nodes, in light of specification ¶[0028], read on the claimed “equality join operation”) and the first relation and the second relation “tuples of table” are partitioned over processing nodes (¶[0006] and [0033], Bear, i.e., the selected tuples of table of respective file is divided across nodes. Please notes that tuples of table corresponding to claimed “the first relation and the second relation”) of a set of parallel execution servers (Fig.3 and ¶[0033], Bear, i.e., parallel execution over distributed to the storage nodes); Japtap et al. (US 20140280023 A1) discloses determining an amount data size of the table (¶[0005] and [0050] Jagtap, i.e., distribution’s performance of the parallelized join using the estimates of considering tables size) and determining whether to distribute the table (¶[0050]-[0053] and [0057], Jagtap, i.e., distribution taken based on the measurements “amount” of data in the join’s processing); and assigning at least part of data in the join (¶[0032] and [0037], Jagtap, i.e., assigning portions of the join to the allocated execute units node). Lohman et al. (US 6,112,198) discloses wherein distributing the relation using the broadcasting join comprising assigning at least part of the second relation to two or more processing nodes associates with the first relation (broadcast join across a set of nodes in Fig.3; col.2, lines 43-67 and col.3, line 64 to col.4, line 17, Lohman). Dageville et al. (US 20030065688 A1) discloses processing of the second table (¶[0035], Dageville, i.e., processing of phases of operator and wherein the “later probe phrase” corresponding to the claimed “second table”, a local data of the first table is forwarded to a local instance of a probe operator for performing the join query (¶[0035], Dageville, i.e., outside process sending a message to operator). However, the prior art fails to disclose or suggest the claimed provision “determining an actual size of the second table, wherein the actual size of the second table comprises an amount of data included in the second table; determining whether to distribute at least one of the first and second tables using a broadcast join based at least in part on the actual size of the second table; and in response to determining to distribute at least one of the first and second tables using a broadcast join: assigning at least part of one of the first table and the second table to at least one node” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
Pradhan et al. (US 20140250142 A1) disclose DISK-BASED HASH JOIN PROCESS.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
March 25, 2022